[Cite as State v. Melton, 2016-Ohio-7747.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


STATE OF OHIO,                                    :       MEMORANDUM OPINION

                 Plaintiff-Appellee,              :
                                                          CASE NOS. 2016-L-074,
        - vs -                                    :                 2016-L-075,
                                                                and 2016-L-076
GREGORY D. MELTON, JR.,                           :

                 Defendant-Appellant.             :


Criminal Appeals from the Lake County Court of Common Pleas, Case Nos. 08 CR
000376, 08 CR 000337, and 09 CR 000147.

Judgment: Appeals dismissed.


Charles E. Coulson, Lake County Prosecutor, and Karen A. Sheppert, Assistant
Prosecutor, 105 Main Street, P.O. Box 490, Painesville, OH 44077 (For Plaintiff-
Appellee).

Gregory D. Melton, Jr., pro se, PID: A570-333, Ross Correctional Institution, P.O. Box
7010, 16149 State Route 104, Chillicothe, OH 45601 (Defendant-Appellant).



TIMOTHY P. CANNON, J.

        {¶1}     This matter is before this court on the pro se motions of appellant, Gregory

D. Melton, Jr., to file a delayed appeal. Along with his motions, appellant filed his

notices of appeal on July 20, 2016. There were no entries attached to appellant’s

notices; however, he indicates that he is appealing his sentences.

        {¶2}     The docket reflects that the trial court issued sentencing entries on May

28, 2009, which indicate that appellant entered a plea of guilty to the following offenses
and sentenced as indicated: (1) possession of cocaine, sentenced to serve two years in

prison; (2) aggravated possession of drugs, sentenced to serve one year in prison; and

(3) trafficking in heroin, sentenced to serve one year in prison. All sentences were

ordered to run consecutive to one another, for a total term of four years. The court

further suspended appellant’s driver’s license for a total of five years. Timely notices of

appeal from the May 28, 2009 entries were due no later than June 29, 2009. Thus, the

appeals are untimely by almost seven years. While appellant remains incarcerated for

a variety of other offenses from other cases, it appears his sentence in these cases has

been served.

       {¶3}    Appellee, the state of Ohio, filed responses in opposition to the motions on

August 1, 2016.

       {¶4}    App.R. 5(A) provides, in relevant part:

       {¶5}    “After the expiration of the thirty day period provided by App.R. 4(A) for the

filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave

of the court to which the appeal is taken in the following classes of cases:

       {¶6}    “(a) Criminal proceedings;

       {¶7}    “(b) Delinquency proceedings; and

       {¶8}    “(c) Serious youthful offender proceedings.

       {¶9}    “(2) A motion for leave to appeal shall be filed with the court of appeals * *

*.”

       {¶10} As his reason for failing to file timely appeals, appellant indicates that he

was not notified by his trial counsel or the trial court that he had a right to appeal his

sentences and to appointment of counsel.           That reason lacks credibility because




                                              2
appellant perfected an appeal in a previous companion case, State v. Melton, 11th Dist.

Lake No. 2009-L-078, 2010-Ohio-1278, which this court affirmed on March 26, 2010.

      {¶11} Since appellant has not asserted a legitimate reason for an almost seven

year delay in filing his appeals, his pro se motions for leave to file a delayed appeal are

hereby overruled, and the appeals are dismissed.



CYNTHIA WESTCOTT RICE, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                            3